Citation Nr: 1236536	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  03-21 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder, claimed as a nervous disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968, and from January 1991 to August 1991.   He also served in the Army Reserve from January 1968 to January 1972, and from January 1976 to September 1996.
 
A claim for service connection for depressive disorder, not otherwise specified, claimed as nervous disorder, was previously denied by the RO in March 1998.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2004 rating decision in which the RO declined to reopen the Veteran's claim, recharacterized as one for a nervous disorder.  In February 2003, the Veteran filed a notice of disagreement.  A statement of the case was issued in June 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2003.

In October 2004, the Board remanded the request to reopen to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  After completing the requested action, the AMC continued to deny this claim (as reflected in a February 2007 supplemental statement of the case), and returned this matter to the Board for further appellate consideration.

In August 2007, the Board reopened the claim for service connection for a nervous disorder, and remanded the claim for service connection, on the merits, to the RO, via the AMC, for further development and adjudication on a de novo basis.  After accomplishing further action, the AMC continued to deny this claim (as reflected in July 2008 and April 2009 supplemental statements of the case), and returned this matter to the Board for further appellate consideration.

In October 2011, the Board again remanded the claim on appeal to the RO, via the AMC, for additional development.  After completing the requested action, the AMC continued to deny this claim (as reflected in a June 2012 supplemental statement of the case), and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Competent, persuasive evidence indicates that the Veteran does not have, and at no time pertinent to this appeal, has had, a psychiatric disability. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depressive disorder, claimed as a nervous disorder, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.9 (2011).  


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

An April 2002 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for  service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The December 2004 rating decision reflects the RO's initial adjudication of the claim.  

Following Board remand, a July 2006 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event that service connection is granted-as well as the type of evidence that impacts those determinations.  After issuance of the July 2006 letter, and opportunity for the Veteran to respond, the June 2012 supplemental statement of the case reflects the most readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed be readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA and private outpatient treatment records, personal statements from the Veteran and his family members, and the report of an April 2012 VA examination.  No further RO action on this claim, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).

Service connection may also be presumed for certain chronic diseases, to include psychosis (including various psychotic disorders, schizoaffective disorder, schizophrenia, and schizophreniform disorder), that are manifested to a compensable degree within a prescribed period after service (one year for psychosis).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.384.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

With respect to the appellant's Reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training .  See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2011).  

At the outset, the Board notes that the Veteran has not alleged, and the evidence does not indicate, that a psychiatric disability had its onset in or is otherwise related to his Reserve service, Service treatment records from Reserve service do not reflect that the Veteran ever complained of, or sought treatment for, symptoms associated with a psychiatric disability.  

Rather, the Veteran has asserted that he developed a psychiatric disorder as a result of his service in the Republic of Vietnam and Saudi Arabia, and that he has had a nervous condition since his return from Saudi Arabia.  However, considering the record in light of the applicable legal authority, the Board finds that competent, probative evidence simply does not support the claim, 

Service treatment records from the Veteran's periods of active duty service periods do not reflect that the Veteran ever complained of or sought treatment for any psychiatric symptoms.

During a July 1976 VA examination, the Veteran reported that he had been receiving psychiatric treatment on a regular basis for "a nervous condition" for 18 months.  Findings on mental status evaluation included coherent and logical speech; no thought disorder; thought content that was referential and paranoid; becoming easily angered and turning destructive and aggressive; depressed, angry, or despondent mood; suicidal ideations; intact sensorium, concentration, and memory; low attention span and frustration tolerance; good judgment; and little insight.  The examiner diagnosed passive dependent personality disorder, passive aggressive type with hysterical features.  

VA and private medical records dated from August 1996 to the present reflect  diagnostic impressions of various psychiatric disorders, personality disorders, and cognitive impairments.  

In particular, medical records date since March 2002  indicate diagnostic impressions of psychiatric disabilities including anxiety disorder; major depressive disorder (with some diagnoses noting psychotic symptoms); and bipolar I disorder.  These records also note alcohol dependence, in sustained full remission by history; dementia, most probably Alzheimer's type; and cognitive disorder not otherwise specified (mild cognitive impairment, multiple-domains type).  

A September 2009 VA medical record including a notation that the Veteran's major depression, recurrent severe, with psychotic symptoms, was in remission.  

Letters from the Veteran's wife and daughter dated in February 1997 describe the Veteran as being violent and nervous, suffering from memory loss, and having a persecution complex.  His daughter further noted that she and her sister "have observed that in many occasions he sees us as his enemies."

In 2011, a former Veterans Law Judge remanded this matter to the RO for VA examination and opinion as to (1) whether the Veteran's current acquired psychiatric disorder was incurred in, or aggravated by, his periods of active service, and (2) whether the symptoms reported on VA examination in 1976 represent evidence of a condition that pre-existed his second period of active service in 1991, and if so, if such condition was worsened by the second period of active service.  

Pursuant to the remand, the Veteran underwent VA psychiatric examination in 
Read in its entirety, the examination report indicates that the Veteran does not have, and at no time pertinent to this appeal has had, an acquired psychiatric disability.  

The examiner noted that no current psychiatric treatment was reported or documented, and answered "no" in response to the matter of whether  the Veteran has, or ever has had, a psychiatric disability.  The Veteran's report that he had  had psychiatric intervention around 2001, and that he followed up with a private psychiatrist from 2003 to 2005 was noted.   Following a summary of the Veteran's pertinent medical records, reflecting the various impressions noted above, and interview and examination of the Veteran, the examiner reported that the Veteran's mental examination was negative for any mental condition.  He found it less likely than not that an acquired psychiatric disorder preexisted the Veteran's entry into his second period of active duty service in January 1991.  In giving this opinion, the examiner noted that the July 1976 examination established a diagnosis of passive dependent personality disorder, and no mental diagnosis or treatment was found at that time.  The examiner also noted that the May 1991 in-service examination report notes no psychiatric complaints or findings.  

As the April 2012 VA examiner provided a detailed opinion, based on his review of the claims file and examination and interview of the Veteran, the Board finds that this opinion-that  the Veteran does not have, and has never had, a psychiatric disability-is probative of the current disability question.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Thus, the only competent, persuasive opinion to directly address the Veteran's pertinent medical history weighs against the claim.  

In reaching this conclusion, the Board acknowledges, as noted, that treatment records reference various psychiatric disorders and problems, from alcoholism to cognitive impairment, suspected as Alzheimer's. However, it is unclear whether these notations were actual diagnostic impressions, or merely reiterations of the Veteran's own reported history.  Even to the extent that any represent diagnostic impressions, the basis for any such impressions is unknown-which is of particular importance here, where the noted psychiatric assessments vary so widely.  By contrast,  the April 2012 VA examiner's opinion followed a review of the Veteran's pertinent medical history and current examination of the Veteran, both of which were undertaken with the express purpose of diagnosing and current acquired psychiatric disability.  The April 2012 VA examiner also made an express determination, after careful consideration of the above evidence, that the Veteran does not have, and has never had, a mental disorder.  Unlike the treatment records, the April 2012 VA examiner  makes a clear distinction between acquired psychiatric disabilities and personality disorders.  The Board thus finds that competent and probative evidence of record reflects that the Veteran does not have a diagnosed acquired psychiatric disability. 

The Board further notes that, to whatever extent the record suggests that the Veteran  may have a personality disorder, congenital or developmental abnormalities, such as personality disorders, are not considered 'diseases or injuries' within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). Here, however, as explained below, there simply is no current psychiatric disability upon which to predicate an award of service connection-even if in service aggravation was shown (which is not the case here). 

In addition to the medical evidence, the Board has considered the assertions advanced by the Veteran, as well as by his wife, daughter, and representative, on his behalf.  However, such assertions do not provide competent, probative evidence in support of the claim,.

The Veteran is certainly competent to report his own symptoms, and he, like his wife and daughter, are competent to report matters observed or within personal knowledge.  See, e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the none of the named individuals is shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of current psychiatric disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').

As indicated, the most probative evidence of record weighs against finding that the Veteran has a current acquired psychiatric disability.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, probative evidence establishes that the Veteran does not have an acquired psychiatric disability upon which to predicate a grant of service connection, there can be no valid claim for service connection-on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under these circumstances, the Board finds that the claim for service connection for an acquired psychiatric disability, to include depressive disorder, claimed as nervous disorder, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disability, to include depressive disorder, claimed as a nervous disorder, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


